x * Case 4:09-cr-00043-SPF Document 663 Filed in USDC ND/OK on 11/13/18 Page 1 of 8 QO

ia ‘ ¥ ¥ roe —
CiLARD
Rivne &

=th. EL conf

IN THE UNITED STATES DISTRICT COURT NOV 1 8 2018
FOR THE NORTHERN DISTRICT OF OKLAHOMA

 

UNITED STATES OF AMERICA,
Plaintiff,
V. Case Number: 09-CR-043/13-CV-145
LINDSEY KENT SPRINGER,
Defendant.

MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS
AND SUPPORTING AFFIDAVIT

I, Lindsey Kent Springer ("'Springer''), hereby move for leave to proceed
on appeal without having to pay fees and costs or give security thereof.

This Court issued a Certificate of Appealability ("COA") in its August
30, 2018 order listed in Springer's Notice of Appeal. After speaking with
the United States Court of Appeals for the Tenth Circuit on how to proceed
with the forms provided, Springer proceeds with the Motion and Affidavit
herein explaining that Springer needs the In Forma Pauperis status to then
qualify for the Appointment of Counsel under the Criminal Justice Act, i.e.
18 U.S.C. § 3006A. Springer was previously granted the Appointment of Counsel
in the most recent appeal from the October 20, 2015 order issued by this Court
in USA v. Springer, 15-5109(10th Cir. decided November 13, 2017).
1. Are you or your spouse currently employed? Yes X_ No

2. Ifyou.or your spouse are currently employed, state the name and address
of your employer, the length of your employment with that employer, and your
monthly gross pay. Gross pay is pay before any taxes or other deductions are
taken. If you have more than one employer, please provide the information
requested below about the other employer(s) on a separate sheet of paper and
attach it to this application.

I have no spouce and my employer is the Bureau of Prisons, 2113 N. Hwy 175,
Seagoville, Texas 75159. I have been employed here since April 1, 2016. My
Monthly Gross Pay averages appx. $ 180.00 per month with bonus possible.

-04(4/09) is not

3. Since I am currently employed the 3rd question on
applicable.

  
Case 4:09-cr-00043-SPF Document 663 Filed in USDC ND/OK on 11/13/18 Page 2 of 8

Monthly gross pay during last month of employment $

4. State whether you or your spouse have received money from any of the following sources during the
past twelve months, and, if so, the average monthly amount from that source. Adjust any money that was
received weekly, bi-weekly, quarterly, semi-annually, or annually to show the monthly rate.

Did you receive money from
any of the following sources
during the past 12 months?

Self-employment

Income from real property
(such as rental income)

Interest and dividends
Gifts
Alimony

Child Support

Retirement income from sources such
as social security, private pensions,
annuities, or insurance policies

Disability payments such as social
security, other state or federal
government, or insurance payments

Unemployment payments

Public assistance payments such as
welfare payments

Other sources of money

(specify: _Bonus . )

TOTAL

Average monthly amount during past | Amount expected next
12 months for you and your spouse if month

 

 

 

 

 

 

 

 

 

 

 

- applicable.
You Spouse You Spouse

YNN_ $ $ $ $
YIN N_ $ $ $ $
YN N_ $ $ $ $
YIN Y  $_ 200 $ $—? 5
YN N_ $¢$ $ $ $
YIN N_ $ $ $ $
YIN_N_ $ $ $ $
YN _N_ $ $ $ $
YN _N_ § $ $ $
YN N § $ $ $
YIN_Y $80 $ $ -0-

$ 460 $ $ $

 

5. State the amount of cash you and your spouse have: $

State below any money you or your spouse have in savings, checking, or other accounts in a bank or other

financial institution.

Bank or Other Financial Institution:

BOP-Trulinks

 

 

 

 

Motion for Leave to Proceed In Fonna Pauperis and Supporting Affidavit

 

Type of Account Amount you Amount your
such as savings, have: spouse has:
checking, or CD:
Institutional ¢ 1300 g N/A
$ _—s—s—« §
$ $
-2- CV-04 (4/09)
Case 4:09-cr-00043-SPF Document 663 Filed in USDC ND/OK on 11/13/18 Page 3 of 8

6. State below the assets owned by you and your spouse. Do not list ordinary household

furnishings and clothing.

Home

Other real

estate

Motor vehicle
make/
Motor vehicle
make/

Other

None

 

Address:

 

 

Address:

 

 

Model/Year:

 

Model/Y ear:

 

Description:

 

Value: $

Amount owed on mortgages and
liens: $

Value: $

Amount owed on mortgages and
liens: $

Value: $

Amount owed: $

Value: $

Amount owed: $

Value: $

Amount owed: $

7. State below any person, business, organization, or governmental unit that owes you or your
spouse money and the amount that is owed.

Name of Person, Business, or Organization Amount Owed Amount Owed °
that Owes You or Your Spouse Money You: Your Spouse: .
None $ $

 

$ $

 

8. State the individuals who rely on you and your spouse for support. Indicate their relationship to you,
their age, and whether they live with you.

Name (or, ifunder 18, Relationship Age Does this person live with
initials only) you?
_None Yes No -_ ee

 

 

 

Yes No
Yes No
Yes No

 

9. Complete this question by estimating the average monthly expenses of you and your family.

Motion for Leave to Proceed In Forma Pauperis and Supporting Affidavit -3- CV-04 (4/09)
Case’ 4:09-cr-00043-SPF Document 663 Filed in USDC ND/OK on 11/13/18 Page 4 of 8

Show separately the amounts paid by your spouse. Adjust any payments that are made weekly,
bi-weekly, quarterly, semi-annually, or annually to show the monthly rate.

 

 

You Spouse

Rent or home mortgage payment (include lot rented for mobile home) $ None $

Are real estate taxes included? Yes = No___

Is property insurance included? Yes_—s- No___

Utilities: Electricity and heating fuel § None $
Water and sewer § None $
Telephone $ f2 $

Other Trulinks/Messaging $50 $

Home miaintenance (Repairs and upkeep) $ None $

Food $ 180 §

Clothing $ 20 $

Laundry and dry cleaning $ 7 $

Medical and dental expenses $ 2 $

Transportation (not including car payments) $ None $

Recreation, clubs and entertainment, newspapers, magazines, etc. © $ None $

Charitable contributions $ 40 . - §$

Insurance (not deducted from wages or included in home mortgage

payments)

Homeowner's or renter's $ None $
Life § None $
Health $ None $
Auto $ None $
Other $ None $

Taxes (not deducted from wages or included in home mortgage

payments) (specify) $

Installment payments

Auto: $ None $

Credit Card: (name) $ None $

Department Store: (name) _ $ None S$

Other $ None $

Other g None $

Alimony, maintenance, and support paid to others $_None $
CV-04 (4/09)

Motion for Leave to Proceed In Fornna Pauperis and Supporting Affidavit -4-
* 4 Case 4:09-cr-00043-SPF Document 663 Filed in USDC ND/OK on 11/13/18 Page 5 of 8

Payments for support of additional dependents not living at your home

gNone_ = $

Regular expenses from operation of business, profession, or farm
(attach detailed statement) Stamps, Copy Cards, Type Ribbon $50 $
Other  FRP Envelopes, Correct Ribbon g 25 §
TOTAL MONTHLY EXPENSES $ 449 $

10. Do you expect any major changes to your monthly income or expenses during the next four months?

Yes _X No ; ; ;
I am changing jobs where the pay will be apprx. $ 90

 

 

(f yes, describe.
I 1. Have you paid an attomey any money for services in connection with this case, including the
completion of this form? Yes___——s—s Noo xX

If yes, how much? $

’ [f yes, provide the name, address, and telephone number of the attorney:

 

 

 

12. Have you promised to pay or:do you anticipate paying an attorney any money for services in

Xx

connection with this case, including the completion of this form? Yes No

If yes, how much? $

If yes, provide the name, address, and telephone number of the attorney:

 

 

 

13. Have you paid anyone other than an attorney (such as a paralegal, typing service, or another person) - _

any money for services in connection with this case, including the completion of this form?

Yes No X

 

If yes, how much? $

If yes, provide the name, address, and telephone number of the person or service:

t

 

 

14. Have you promised to pay or do you anticipate paying anyone other than an attorney (such as a

Motion for Leave to Proceed In Forma Paupecis and Supporting Affidavit -5- CV-04 (4/09)
Case 4:09-cr-00043-SPF Document 663 Filed in USDC ND/OK on 11/13/18 Page 6 of 8

paralegal, typing service, or another person) any money for services in connection with this case,
including the completion of this form? Yes No_X

If yes, how much? $

If yes, provide the name, address, and telephone number of the person or service:

 

 

 

15. Please provide any other information that helps to explain why you are unable to pay the docket fees.

16. State the city and state of your legal residence: I am in Federal Prison.

Lindsey Kent Springer, Reg. # 02580-063
Federal Satetllite Camp, P.O. Box 9000

Seagoville, Texas 75159

 

Your daytime phone number:

C..)

_ Your age: 93

Years of schooling: High School Graduation
Last 4 digits of your social security number: 3758

I declare under penalty of perjury that the above information is true and correct.

Date: November be » 2018

C

 

 

 

CV-04 (4/09)

Motion for Leave to Proceed In Forma Pauperis and Supporting Affidavit -6-

 

 
4

* Case 4:09-cr-00043-SPF Document 663 Filed in USDC ND/OK on 11/13/18 Page 7 of 8

CERTIFICATE OF SERVICE

I hereby certify that on Novenber (0 , 2018, I sent by U.S. Mail, First
Class, Postage Prepaid, the above Motion for Leave to Proceed In Forma Paup-
eris and Supporting Affidavit to the Clerk of Court at 333 West Fourth Street,
Tulsa, Oklahoma 74103;

I further certify that the following persons are registered ECF users and
shall receive service of the above Motion for Leave to Proceed In Forma Paup-
eris and Supporting Affidavit for the United States of America through the
ECF system:

R. Trent Shores

Jeffrey A. Gallant
Charles A. O'Reilly

 

DECLARATION OF MAILING
I declare under the penalty of perjury pursuant to 28 U.S.C. § 1746(1),
under the laws of the United States of America, that on November Gg, 2018,
I deposited the above Motion for Leave to Proceed In Forma Pauperis and
Supporting Affidavit in the U.S. Mailbox located in. Seagoville. Federal Prison

Camp to the address for the Clerk of Court listed above.

 
Case 4:09-cr-00043-SPF Document 663 Filed in USDC ND/OK on 11/13/18 Page 8 of 8

 

 

 

Name Ltadgeu Koat Sprasem NORTHTEKASTXPaDC «=
Reg. No. ©25 $O-OW 8 ~ mae. eo .
FEDERAL CORRECTIONAL INSTITUTION 7 NOY 2018 PR :
P.O. Box 9000 =
Seagoville, TX 75159-9000 (9-Ch- 43 -SPF i

fast Marte iyi,

02580-063@

ms i Clerk Of Court
Lge aA /V\ Northern District of Okla
1 333 W 4TH ST
. Tulsa, OK 74103

7 NT United States
RECEIVED
NOV 13 2018

« C. MeCartt, Clerk

‘S. DISTRICT COURT Titg-wecdess ageeosD EOTGbobed yyy Had pafdeq ANE {fy HH tfledads pifegh
